Exhibit 10.1
















GENERAL CANNABIS CORP.
















SECURITIES PURCHASE AGREEMENT



















October 9, 2017








--------------------------------------------------------------------------------

GENERAL CANNABIS CORP.
SECURITIES
PURCHASE AGREEMENT

This Securities Purchase Agreement (the “Agreement”) is made as of the 9th day
of October 2017 by and between General Cannabis Corp., a Colorado corporation
(the “Company”) and each of the purchasers listed on Schedule A attached to this
Agreement (each a “Purchaser” and together the “Purchasers”).

RECITALS

The Company desires to issue and sell, and each Purchaser desires to purchase,
the number of shares (the “Shares”) of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), set forth opposite such Purchaser’s name
on Schedule A hereto, and warrants to purchase shares of the Company’s Common
Stock (the “Warrants”), in substantially the form attached to this Agreement as
Exhibit A. The Shares, the Warrants and the shares of Common Stock issuable upon
exercise thereof are collectively referred to herein as the “Securities.” The
Company is proposing to issue and sell (the “Offering”) up to 3,000,000 Units
(as defined below).

AGREEMENT

In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties to
this Agreement agree as follows:

1.

Purchase and Sale of Common Stock and Warrants.

(a)

Subject to the terms and conditions of this Agreement, each Purchaser agrees to
purchase at the Closing (as defined below) and the Company agrees to sell and
issue to each Purchaser (i) the number of Shares set forth opposite such
Purchaser’s name on Schedule A hereto and (ii) the number of Warrants set forth
opposite such Purchaser’s name on Schedule A hereto, exercisable for the number
of shares of Common Stock equal to 100% of the Common Stock purchased by such
Purchaser pursuant to clause (i) above, at a per share exercise price equal to
$0.50. Each Warrant shall be exercisable for a period of two (2) years after the
Closing. The purchase price of each share of Common Stock purchased by a
Purchaser together with a Warrant, each entitling the Purchaser to purchase one
share of Common Stock (together, a “Unit”) shall be $1.00 per Unit. The total
purchase price payable by each Purchaser shall be the amount set forth opposite
such Purchaser’s name on Schedule A. The Company’s agreements with each of the
Purchasers are separate agreements, and the sales of the Common Stock and
Warrants to each of the Purchasers are separate sales.

2.

Closing; Delivery.

(a)

The purchase and sale of the Shares and Warrants shall take place remotely via
the exchange of documents and signatures, or at such other place as the Company
and the Purchasers mutually agree upon, orally or in writing, as soon as
practicable following such time that the Purchasers have agreed to purchase at
such closing an aggregate amount of Units equal to at least $250,000 (which time
and place are designated as the “Initial Closing”). The Initial Closing shall
occur by October 9, 2017 unless extended for a period of up to 60 days at the
Company’s discretion. Officers, directors and their affiliates may purchase
securities in the Offering and existing holders of debt may convert their
indebtedness to purchase Common Stock and Warrants hereunder and such purchases
may be counted towards the Initial Closing. In the event there is more than one
closing, the term “Closing” shall apply to each such closing, unless otherwise
specified herein.

(i)

At each Closing, the Company shall deliver to each Purchaser Common Stock and
Warrants to be purchased by such Purchaser against (A) payment of the purchase
price therefor by check payable to the Company, by wire transfer to a bank
designated by the Company, cancellation of indebtedness, or any combination
thereof and (B) delivery of counterpart signature pages to this Agreement. In
the event that payment by a Purchaser is made, in whole or in part, by
cancellation of indebtedness, then such Purchaser shall surrender to the Company
for cancellation at such Closing any evidence of such indebtedness or shall
execute an instrument of cancellation in form and substance acceptable to the
Company. In addition, at such Closing the Company shall deliver to any Purchaser
choosing to pay any part of the purchase price of the Units by cancellation of
indebtedness, a check in the amount of any interest accrued on such indebtedness
through such Closing.

(ii)

Until such time as the aggregate proceeds from the Offering equal a total of
three million dollars ($3,000,000.00), the Company may sell additional Units to
such persons or entities as determined by the Company, or to any Purchaser who
desires to acquire additional Units. All such sales shall be made on the terms
and conditions set forth in this Agreement. The Company, in its sole discretion,
shall determine the time and place of each Closing subsequent to the Initial
Closing. For purposes of this Agreement, and all other agreements contemplated
hereby, any additional purchaser so acquiring Units shall be deemed to be a
“Purchaser” for purposes of this Agreement, and any shares of common stock and
warrants so acquired by such additional purchaser shall be deemed to be “Common
Stock,” “Warrants” and “Securities,” as applicable.




--------------------------------------------------------------------------------




3.

Representations and Warranties of the Company. The Company hereby represents and
warrants to each Purchaser that, as of the date hereof and except as set forth
on a Schedule of Exceptions delivered separately by the Company to each
Purchaser, which exceptions shall be deemed to be representations and warranties
as if made hereunder:

(a)

Organization, Good Standing and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Colorado and has all requisite corporate power and authority to carry on its
business as described in the Company’s public filings with the Securities and
Exchange Commission (the “Commission”). The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure so to qualify would have a material adverse effect on its business or
properties.

(b)

Capitalization. The authorized capital of the Company consists, or will consist
immediately prior to the Initial Closing, of

(i)

Common Stock: 100,000,000 shares of Common Stock, par value $0.001 per share, of
which 20,851,815 shares are issued and outstanding.

(ii)

Valid Issuance.  The outstanding shares of Common Stock are all duly and validly
authorized and issued, fully paid and nonassessable, and were issued in
accordance with the registration or qualification provisions of the Securities
Act of 1933, as amended (the “Act”), and any relevant state securities laws, or
pursuant to valid exemptions therefrom.

(iii)

Other Rights. Except for (A) the exercise provisions of the Warrants, (B)  the
exercise provisions of the warrants issued pursuant to a promissory note and
warrant purchase agreement dated, September 21, 2016 (the “2016 Purchase
Agreement”), and (C) currently outstanding options to purchase 8,537,450 shares
of Common Stock granted pursuant to the Company’s 2014 Equity Incentive Plan
(the “Incentive Plan”), there are 2,734,200 warrants for the purchase from the
Company of shares of Common Stock, and a commitment to issue 224,359 shares of
Common Stock upon the completion of a vesting period ending August 21, 2018.
Prior to or concurrent with the Initial Closing, the Company has reserved an
aggregate of 10,000,000 shares of Common Stock for issuance upon exercise of
options pursuant to the Incentive Plan; from this reserve, the Company has
issued 490,450 shares of Common Stock upon exercise of options.  After taking
into account the aforementioned currently outstanding options granted under the
Incentive Plan and the shares of Common Stock issued upon exercise of options
granted under the Incentive Plan, there remains an additional 972,100 shares of
Common Stock reserved for issuance upon exercise of options to be granted in the
future pursuant to the Incentive Plan.  The Company is not a party or subject to
any agreement or understanding, and, to the Company’s knowledge, there is no
agreement or understanding between any persons and/or entities, which affects or
relates to the voting or giving of written consents with respect to any security
or by a director of the Company.

(c)

Authorization. All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement, the performance of all obligations of the Company
hereunder, and the authorization, issuance (or reservation for issuance), sale
and delivery of the Common Stock and Warrants being sold hereunder and the
Common Stock issuable upon exercise of the Warrants has been taken or will be
taken prior to the Initial Closing. This Agreement and the Warrants, when
executed and delivered by the Company, shall constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

(d)

Valid Issuance of Common Stock and Warrant Shares. The shares of Common Stock
that are being purchased by the Purchasers hereunder, when issued, sold and
delivered in accordance with the terms of this Agreement for the consideration
expressed herein, will be duly and validly issued, fully paid, and
nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement and under applicable state and
federal securities laws or liens or encumbrances created by or imposed by a
Purchaser.  The Common Stock issuable upon exercise of the Warrants purchased
hereunder has been duly and validly reserved for issuance and, upon issuance in
accordance with the terms of the Warrant, will be duly and validly issued, fully
paid, and nonassessable and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement and under applicable state and
federal securities laws or liens or encumbrances created by or imposed by a
Purchaser.

(e)

Effect of Agreement. The execution, delivery and performance by the Company of
this Agreement and the Warrants, will not violate the charter documents, bylaws
or formation documents of the Company or any law to which the Company is
subject, or any judgment, award or decree or any material indenture, material
agreement or other material instrument to which the Company is a party, or by
which the Company or its properties or assets are bound, or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under, any such indenture, agreement or other instrument, or result in
the creation or imposition of any lien of any nature whatsoever upon any of the
properties or assets of the Company, except to the extent the effect thereof
will not be materially adverse to the Company’s ability to fulfill its
obligations under this Agreement and the Warrants.




--------------------------------------------------------------------------------




(f)

Legal Proceedings. There is no order or action pending, or, to the knowledge of
the Company, threatened against or affecting the Company in connection with the
Company’s performance hereunder. There is no matter as to which the Company, or,
to the knowledge of the Company, any affiliate of the Company has received any
notice, claim or assertion which otherwise has been threatened against or
affecting the Company in connection with its performance hereunder.

4.

Covenants of the Company and the Purchasers.

(a)

The Company agrees to file with the Commission as soon as reasonably practicable
following the date of this Agreement a registration statement on Form S-1 or
such other form under the Act then available to the Company (the “Registration
Statement”) providing for the resale of the shares of Common Stock purchased
hereunder, including any shares of Common Stock issuable upon exercise of the
Warrants (collectively, the “Registrable Securities”). The Company shall use its
commercially reasonable efforts to cause such Registration Statement to be
declared effective by the Commission as soon as practicable after the initial
filing thereof (but in no event later than March 31, 2018). Any Registration
Statement shall provide for the resale from time to time, and pursuant to any
method or combination of methods legally available by the Purchasers of any and
all Registrable Securities. The Company shall use its commercially reasonable
efforts to maintain the effectiveness of the Registration Statement; provided,
however, that failure to do so shall not constitute a breach under this Section
4.

(b)

The Company shall pay all registration expenses in connection with the
registration of the Registrable Shares pursuant to this Agreement. Each
Purchaser participating in a registration pursuant to this Section 4 shall bear
such Purchaser’s proportionate share (based on the total number of Registrable
Shares sold in such registration) of all discounts and commissions payable to
underwriters or brokers and all transfer taxes and transfer fees in connection
with a registration of Registrable Shares pursuant to this Agreement.

(c)

If the Company’s Registration Statement registering the resale of the
Registrable Shares does not become effective on or prior to March 31, 2018,
other than as a result of the Commission being unable to accept such filings,
then each Purchaser’s sole remedy shall be to receive an additional Warrant from
the Company on substantially the same terms and conditions. For the avoidance of
doubt, such additional Warrant shall be exercisable for the number of shares of
Common Stock equal to 100% of the Common Stock purchased by such Purchaser
pursuant Section 1(a)(i) of this Agreement.

(d)

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 4 with respect to Registrable Securities of any
selling Purchaser that such selling Purchaser shall furnish to the Company such
information as reasonably requested by the Company to effect the registration of
such Purchaser’s Registrable Securities, including information regarding such
selling Purchaser, the Registrable Securities held by it, and the intended
method of disposition, as well as in connection with any sale of Registrable
Securities by the Purchasers.

5.

Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants to the Company that:

(a)

Authorization. Such Purchaser has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by the Purchaser, will
constitute a valid and legally binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief, or other equitable remedies.

(b)

Purchase Entirely for Own Account. This Agreement is made with the Purchaser in
reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Securities to be acquired by the Purchaser will be acquired for investment for
the Purchaser’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities. The Purchaser has not been formed for the specific purpose of
acquiring any of the Securities.

(c)

Knowledge. The Purchaser is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision to acquire the Securities.

(d)

Restricted Securities. Purchaser understands that the Securities have not been
registered under the Act by reason of a specific exemption from the registration
provisions of the Act which depends upon, among other things, the bona fide
nature of the investment intent and the accuracy of the Purchaser’s
representations as expressed herein. The Purchaser understands that the
Securities are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, the Purchaser must hold
the Securities indefinitely unless they are registered with the Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. The Purchaser acknowledges that the
Company’s obligation to register or qualify the Securities for resale is limited
to the registration rights provided to Purchasers pursuant to this





--------------------------------------------------------------------------------

Agreement. The Purchaser further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Securities, and on requirements relating to the Company
which are outside of the Purchaser’s control, and which the Company is under no
obligation and may not be able to satisfy.

(e)

No Public Market. The Purchaser understands that there is no public market now
for Warrants and only a limited market exists for the Company’s Common Stock and
the Company has made no assurances that a significant public market will ever
exist for the Warrants.

(f)

Legends. The Purchaser understands that the Securities, and any securities
issued in respect thereof or exchange therefor, may bear one or all of the
following legends:

(i)

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

(ii)

Any legend required by the Blue Sky laws of any state to the extent such laws
are applicable to the shares represented by the certificate so legended.

(g)

Accredited Investor. The Purchaser is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act and has completed
the investor questionnaire attached as Schedule B.

6.

Conditions of the Purchasers’ Obligations at Closing. The obligations of each
Purchaser to the Company under this Agreement are subject to the fulfillment, on
or before the Closing, of each of the following conditions, unless otherwise
waived:

(a)

Representations, Warranties and Covenants. The representations and warranties of
the Company contained in Section 3 (including those incorporated by reference)
shall be true on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing and the Company shall have complied with all covenants in this Agreement
as of or prior to the Closing.

(b)

Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.

7.

Conditions of the Company’s Obligations at Closing. The obligations of the
Company to each Purchaser under this Agreement are subject to the fulfillment,
on or before the Closing, of each of the following conditions, unless otherwise
waived:

(a)

Representations, Warranties and Covenants. The representations and warranties of
each Purchaser contained in Section 4 shall be true on and as of the Closing
with the same effect as though such representations and warranties had been made
on and as of the Closing and the Purchaser shall have complied with all
covenants in this Agreement as of or prior to the Closing.

(b)

Payment of Purchase Price.  The Purchaser shall have delivered the purchase
price specified in Section 1 for the number of shares of Common Stock and
Warrants to purchase shares of Common Stock set forth opposite such Purchaser’s
name on Schedule A hereto.

(c)

Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.

8.

Miscellaneous and Other Covenants.

(a)

Successors and Assigns. The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

(b)

Governing Law. This Agreement and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of Colorado without
giving effect to principles of conflicts of law.




--------------------------------------------------------------------------------




(c)

Counterparts. This Agreement may be executed in two or more counter­parts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.

(d)

Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

(e)

Notices. Any notice required or permitted by this Agreement shall be in writing
and shall be deemed sufficient upon receipt, when delivered personally or by
courier, overnight delivery service or confirmed electronic mail or facsimile,
or 48 hours after being deposited in the U.S. mail as certified or registered
mail with postage prepaid, if such notice is addressed to the party to be
notified at such party’s address or facsimile number as set forth below or as
subsequently modified by written notice. The Company covenants that in the event
that any Purchaser gives notice of their exercise of the Warrants, the Company
will promptly notify all other Purchasers of such exercise.

(f)

Finder’s Fee. Each party represents that it neither is nor will be obligated for
any finder’s fee or commission in connection with this transaction. Each
Purchaser agrees to indemnify and to hold harmless the Company from any
liability for any commission or compensation in the nature of a finder’s fee
(and the costs and expenses of defending against such liability or asserted
liability) for which each Purchaser or any of its officers, employees, or
representatives is responsible. The Company agrees to indemnify and hold
harmless each Purchaser from any liability for any commission or compensation in
the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.

(g)

Amendments and Waivers.

(i)

Any term of this Agreement may be amended or waived only with the written
consent of the Company and the holders of at least a majority of the Common
Stock to be purchased hereunder. Any amendment or waiver effected in accordance
with this Section 7(g) shall be binding upon each Purchaser and each transferee
of the Securities, each future holder of all such Securities, and the Company.

(ii)

Each Purchaser holding Series B Warrants issued pursuant to the 2016 Purchase
Agreement by executing and delivering this Agreement irrevocably waives, and
agrees to cause any future transferee of the Series B Warrants to waive, its
right pursuant to Section 7 of the Series B Warrants to have an adjustment made
to the Exercise Price (as defined in the Series B Warrants) as a result of the
issuance of the Units. For the avoidance of doubt any adjustment to the Exercise
Price so waived shall not be included in any calculations of a future adjustment
pursuant to Section 12 of the Series B Warrants.   

(h)

Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

(i)

Entire Agreement. This Agreement, and the Exhibits hereto and the other
documents referred to herein and therein constitute the entire agreement between
the parties hereto pertaining to the subject matter hereof, and any and all
other written or oral agreements existing between the parties hereto are
expressly canceled.

(j)

Exculpation Among Purchasers. Each Purchaser acknowledges that it is not relying
upon any person, firm or corporation, other than the Company and its officers
and directors, in making its investment or decision to invest in the Company.
Each Purchaser agrees that no Purchaser nor the respective controlling persons,
officers, directors, partners, agents, or employees of any Purchaser shall be
liable for any action heretofore or hereafter taken or omitted to be taken by
any of them in connection with the Securities.

(k)

Expenses. Each of the Parties shall be responsible for their respective expenses
and costs incurred in connection with the negotiation, documentation and
execution of this Agreement and the other agreements, and documents contemplated
herein and therein.




--------------------------------------------------------------------------------




The parties have executed this Securities Purchase Agreement as of the date
first written above.







 

COMPANY:

 

 

 

GENERAL CANNABIS CORP.:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Address:

6565 E. Evans Avenue

 

 

Denver, Colorado 80224

 

 

 

 

Facsimile:

(303) 997-1972

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

Name of Purchaser:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

Email:

 

 

 

 




--------------------------------------------------------------------------------

SCHEDULE A




SCHEDULE OF PURCHASERS




Closing Dated October 9, 2017




 

 

 

 

Consideration to be

Paid at Closing

Name

Number of
Shares

Number of
Warrant Shares

Purchase Price

Amount of Debt Cancelled

Cash

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS

 

 

 

 

 




--------------------------------------------------------------------------------

SCHEDULE B




FORM OF INVESTOR QUESTIONNAIRE




GENERAL CANNABIS CORP.




For Individual Investors Only




(All individual investors must INITIAL where appropriate. Where there are joint
investors both parties must INITIAL):




Initial

 

 

I certify that I have a “net worth” of at least $1 million either individually
or through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse.
For purposes of calculating net worth under this paragraph, (i) the primary
residence shall not be included as an asset, (ii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iii) if the amount of outstanding indebtedness that is secured
by the primary residence exceeds the amount outstanding 60 days prior to the
execution of this Agreement, other than as a result of the acquisition of the
primary residence, the amount of such excess shall be included as a liability.

 

 

 

 

 

 

 

 

 

 

 

Initial

 

 

I certify that I have had an annual gross income for the past two years of at
least $200,000 (or $300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.

 

 




For Non-Individual Investors




(all Non-Individual Investors must INITIAL where appropriate):




Initial

 

 

The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that is 100% owned by persons who meet
either of the criteria for Individual Investors, above.

 

 

 

 

 

Initial

 

 

The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that has total assets of at least $5 million
and was not formed for the purpose of investing in Company.

 

 

 

 

 

Initial

 

 

The undersigned certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.

 

 

 

 

 

 

Initial

 

 

The undersigned certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of the Agreement.

 

 

 

 

 

Initial

 

 

The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors, above.

 

 

 

 

 

Initial

 

 

The undersigned certifies that it is a U.S. bank, U.S. savings and loan
association or other similar U.S. institution acting in its individual or
fiduciary capacity.

 

 

 

 

 

Initial

 

 

The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

 

 

 

 

Initial

 

 

The undersigned certifies that it is an organization described in §501(c)(3) of
the Internal Revenue Code with total assets exceeding $5,000,000 and not formed
for the specific purpose of investing in Company.

 

 

 

 

 

Initial

 

 

The undersigned certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.

 

 

 

 

 

 

 

Initial

 

 

The undersigned certifies that it is a plan established and maintained by a
state or its political subdivisions, or any agency or instrumentality thereof,
for the benefit of its employees, and which has total assets in excess of
$5,000,000.

 

 

 

 

 

 

Initial

 

 

The undersigned certifies that it is an insurance company as defined in
§2(a)(13) of the Securities Act of 1933, as amended, or a registered investment
company.

 




SCHEDULE B-1




--------------------------------------------------------------------------------

GENERAL CANNABIS CORP.




Investor Questionnaire




(Must be completed by Purchaser)




Section A - Individual Purchaser Information




Purchaser Name(s):
________________________________________________________________________

Individual executing Profile or Trustee:
_________________________________________________________

Social Security Numbers / Federal I.D. Number:
_______________________________________________________________________________________

Date of Birth: _________________ Marital Status: _________________

Joint Party Date of Birth:_________________

Investment Experience (Years): ___________

Annual Income: _________________

Net Worth: ________________

Home Street Address:
________________________________________________________________________

Home City, State & Zip Code:
__________________________________________________________________

Home Phone: ________________________ Home Fax: _____________________

Home Email: _______________________________

Employer:
_________________________________________________________________________________

Employer Street Address:
_____________________________________________________________________

Employer City, State & Zip Code:
_______________________________________________________________

Bus. Phone: __________________________ Bus. Fax: _______________________

Bus. Email: ________________________________

Type of Business:
________________________________________________________________________

Please check if you are a FINRA member or affiliate of a FINRA member firm:
_______

Section B – Entity Purchaser Information

Purchaser Name(s):
________________________________________________________________________

Authorized Individual executing Profile or Trustee:
_______________________________________________________________________

Social Security Numbers / Federal I.D. Number:
_______________________________________________________________________

Investment Experience (Years): ___________

Annual Income: _______________





SCHEDULE B-2




--------------------------------------------------------------------------------

Net Worth: ________________

Was the Trust formed for the specific purpose of purchasing the Units?

[ ] Yes [ ] No

Principal Purpose (Trust)___________________________________________________

Type of Business: ________________________________________________________

Street Address: __________________________________________________________

City, State & Zip Code: ____________________________________________________

Phone: ________________________ Fax: ________________________

Email: __________________________

Section C – Form of Payment – Check or Wire Transfer

____ Check payable to “GENERAL CANNABIS CORP.”

____ Wire funds from my outside account according to the “To subscribe for Units
of Common Stock and Warrants to Purchase Shares of Common Stock in the private
offering of GENERAL CANNABIS CORP.”

Section E – Securities Delivery Instructions (check one)

____ Please deliver my securities to the address listed in the above Investor
Questionnaire.

____ Please deliver my securities to the below address:

______________________________________

______________________________________

______________________________________

______________________________________




Purchaser Signature

 

Date

 

 

 

 

 

 











SCHEDULE B-3




--------------------------------------------------------------------------------

Exhibit A

Form of Warrant









